DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: signal receiving device configured to in claim 1, a processor configured to in claim 1, a signal transmitting device configured to in claim 1, a signal amplifying device configured to in claim 2, a nib configured to in claims 3 and 15, a switch device configured to in claims 4 and 16-17, a power supply configured to in claims 4 and 16-17, the touch drive circuit configured to in claims 5 and 18-20, the active pen configured to in claims 5 and 18-20, the operational amplification circuit configured to in claim 6, the first switch circuit configured to in claim 6 and the second switch circuit configured to in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al (US 2017/0322645) in view of Geaghan et al (US 2017/0131798).
In regards to claims 1 and 9, Kao discloses an active pen for a touch display screen, comprising:
a signal receiving device (Fig. 1 and paragraph 28; sensing electrode 14),
a signal transmitting device (emitting electrode 13) (Fig. 1 and paragraph 28; sensing electrode 14), in signal connection with the processor,
wherein the signal receiving device is configured to receive a first coupling voltage between the active pen and the touch display screen (Figs. 2-3 and paragraph 28-30; sensing electrode 14);

the signal transmitting device (emitting electrode 13) is configured to transmit the second coupling voltage to the touch display screen (paragraphs 28, 34).
Kao does not disclose a processor, in signal connection with the signal receiving device, and
a signal transmitting device, in signal connection with the processor.
Geaghan discloses a processor (function processor 1030), in signal connection with the signal receiving device (Fig. 10 and paragraphs 160-163, 169), and
a signal transmitting device, in signal connection with the processor (Fig. 10 and paragraphs 160-163, 169).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kao with the teachings of Geaghan, a pen that operates in both active and passive mode, because a user can use the stylus in all conditions giving the touch screen and stylus more functionality.

In regards to claims 2, 10 and 12, Kao discloses the active pen according to claim 1, further comprising a signal amplifying device (first and second amplifier stage 310, 320), wherein the signal amplifying device is in signal connection with the processor and the signal transmitting device, and is configured to amplify the second coupling voltage and provide the 

In regards to claims 3 and 15, Kao discloses the active pen according to claim 1, further comprising a nib (tip 10) which is conductive, wherein the nib is configured to transmit the first coupling voltage and the second coupling voltage (Fig. 1 and paragraphs 28, 34).

In regards to claims 4, 14 and 16-17, Kao does not disclose the active pen according to claim 1, further comprising a power supply and a switch device,
wherein the switch device is configured to turn on or turn off the power supply, so that the active pen switches between an active mode and a passive mode;
the power supply is configured to provide electric energy to the active pen;
in a case where the switch device turns on the power supply so that the power supply provides the electric energy, the active pen is in the active mode; and
in a case where the switch device turns off the power supply so that the power supply does not provide the electric energy, the active pen is in the passive mode.
Geaghan discloses further comprising a power supply and a switch device (Fig. 10 and paragraphs 154, 160-163, 169; in order to be in an active mode power needs to be supplied so when no power is supplied the pen can only operate in a passive mode),
wherein the switch device is configured to turn on or turn off the power supply, so that the active pen switches between an active mode and a passive mode (Fig. 10 and paragraphs 
the power supply is configured to provide electric energy to the active pen (Fig. 10 and paragraphs 154, 160-163, 169; in order to be in an active mode power needs to be supplied so when no power is supplied the pen can only operate in a passive mode);
in a case where the switch device turns on the power supply so that the power supply provides the electric energy, the active pen is in the active mode (Fig. 10 and paragraphs 154, 160-163, 169; in order to be in an active mode power needs to be supplied so when no power is supplied the pen can only operate in a passive mode); and
in a case where the switch device turns off the power supply so that the power supply does not provide the electric energy, the active pen is in the passive mode (Fig. 10 and paragraphs 154, 160-163, 169; in order to be in an active mode power needs to be supplied so when no power is supplied the pen can only operate in a passive mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kao with the teachings of Geaghan, a pen that operates in both active and passive mode, because a user can use the stylus in all conditions giving the touch screen and stylus more functionality.

In regards to claims 5, 11 and 18-20, Kao does not disclose a touch input system, comprising a touch display screen and the active pen according to claim 1,
wherein the touch display screen comprises a plurality of touch electrodes, which are capacitive, and a touch drive circuit connected to the plurality of touch electrodes;

the active pen is configured to receive the first coupling voltage between the active pen and a touch electrode, and to output the second coupling voltage to the touch electrode, and the polarity of the second coupling voltage is opposite to the polarity of the first coupling voltage.
Geaghan discloses wherein the touch display screen comprises a plurality of touch electrodes, which are capacitive, and a touch drive circuit (controller 114) connected to the plurality of touch electrodes (column electrodes 116, row electrodes 118) (Fig. 1 and paragraphs 91-92, 95-97);
the touch drive circuit is configured to charge the plurality of touch electrodes and detect capacitances of the plurality of touch electrodes (Fig. 1 and paragraphs 91-92, 95-97); and
the active pen is configured to receive the first coupling voltage between the active pen and a touch electrode, and to output the second coupling voltage to the touch electrode, and the polarity of the second coupling voltage is opposite to the polarity of the first coupling voltage (Geaghan: Fig. 1 and paragraphs 91-92, 95-97, 105-107; Kao: Fig. 7 and paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the touch panel of Kao with the touch panel as taught by Geaghan, because they are both know elements that perform the same function and substituting one for the other would yield predictable results as expected from an one of ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kao et al (US 2017/0322645) in view of Geaghan et al (US 2017/0131798) in further view of Kwon et al (US 9,851,833).
In regards to claim 6, Kao and Geaghan do not disclose the touch input system according to claim 5, wherein the touch drive circuit comprises a first switch circuit, a second switch circuit, a storage capacitor, and an operational amplification circuit;
the operational amplification circuit is configured to charge the touch electrode through a first input terminal of the operational amplification circuit, so that a potential of the touch electrode is identical to a potential of the first input terminal, and is configured to feedback a change amount of a capacitance of the touch electrode to an output terminal of the operational amplification circuit;
a first terminal of the first switch circuit is connected to the touch electrode, a second terminal of the first switch circuit is connected to a second input terminal of the operational amplification circuit, and the first switch circuit is configured to control the operational amplification circuit to be connected or disconnected to the touch electrode;
a first electrode of the storage capacitor is connected to the second input terminal of the operational amplification circuit, and a second electrode of the storage capacitor is connected to the output terminal of the operational amplification circuit; and
a first terminal of the second switch circuit is connected to the first electrode of the storage capacitor, a second terminal of the second switch circuit is connected to the second 
Kwon discloses wherein the touch drive circuit comprises a first switch circuit (second switch SW2), a second switch circuit (third switch SW3), a storage capacitor (feedback capacitor CF), and an operational amplification circuit (operational amplifier OPA) (Fig. 5 and col. 6, lines 1-26);
the operational amplification circuit is configured to charge the touch electrode through a first input terminal of the operational amplification circuit, so that a potential of the touch electrode is identical to a potential of the first input terminal, and is configured to feedback a change amount of a capacitance of the touch electrode to an output terminal of the operational amplification circuit (Figs. 5-6 and col. 6, line 1-col. 7, line 19);
a first terminal of the first switch circuit is connected to the touch electrode, a second terminal of the first switch circuit is connected to a second input terminal of the operational amplification circuit, and the first switch circuit is configured to control the operational amplification circuit to be connected or disconnected to the touch electrode (Figs. 5-6 and col. 6, line 1-col. 7, line 19);
a first electrode of the storage capacitor is connected to the second input terminal of the operational amplification circuit, and a second electrode of the storage capacitor is connected to the output terminal of the operational amplification circuit (Figs. 5-6 and col. 6, line 1-col. 7, line 19); and
a first terminal of the second switch circuit is connected to the first electrode of the storage capacitor, a second terminal of the second switch circuit is connected to the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kao and Geaghan with the teachings of Kwon, an integration circuit, because the touch drive circuit and the integration circuit perform the same function and the combination would yield predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kao et al (US 2017/0322645) in view of Geaghan et al (US 2017/0131798) in view of Kwon et al (US 9,851,833) in further view of Wu et al (US 2008/0055267).
In regards to claim 7, Kao and Geaghan do not disclose the touch input system according to claim 6,
wherein the first switch circuit comprises a first transistor, a first electrode of the first transistor is connected to the touch electrode, and a second electrode of the first transistor is connected to the first electrode of the storage capacitor (Fig. 5 and col. 6, lines 1-26);
the second switch circuit comprises a second transistor, a first electrode of the second transistor is connected to the first electrode of the storage capacitor, and a second electrode of the second transistor is connected to the second electrode of the storage capacitor (Fig. 5 and col. 6, lines 1-26); and
the operational amplification circuit comprises an operational amplifier, a non-inverting input terminal of the operational amplifier serves as the first input terminal of the operational 
Kwon discloses wherein the first switch circuit comprises a first transistor, a first electrode of the first transistor is connected to the touch electrode, and a second electrode of the first transistor is connected to the first electrode of the storage capacitor;
the second switch circuit comprises a second transistor, a first electrode of the second transistor is connected to the first electrode of the storage capacitor, and a second electrode of the second transistor is connected to the second electrode of the storage capacitor; and
the operational amplification circuit comprises an operational amplifier, a non-inverting input terminal of the operational amplifier serves as the first input terminal of the operational amplification circuit, an inverting input terminal of the operational amplifier serves as the second input terminal of the operational amplification circuit and is connected to the second electrode of the first transistor, and an output terminal of the operational amplifier serves as the output terminal of the operational amplification circuit and is connected to the second electrode of the storage capacitor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kao and Geaghan with the teachings of Kwon, an integration circuit, because the touch drive circuit and the integration circuit perform the same function and the combination would yield predictable results.

Wu discloses that transistors can be used as switches (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the switches of Kao, Geaghan and Kwon with transistors as taught by Wu, because they are both know elements that perform the same function and substituting one for the other would yield predictable results as expected from an one of ordinary skill in the art. 

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al (US 2017/0322645) in view of Geaghan et al (US 2017/0131798) in view of Kwon et al (US 9,851,833) in further view of Wu et al (US 2008/0055267).
In regards to claim 8, Kao, Geaghan, Kwon and Wu do not disclose the touch input system according to claim 5, wherein the touch display screen comprises an embedded touch display screen.
However, it is well known in the art to have a touch display screen comprises an embedded touch display screen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kao, Geaghan, Kwon and Wu by embedding a touchscreen and a display because it would make the device thinner.

In regards to claim 13, Kao, Geaghan, Kwon and Wu do not disclose the method according to claim 11, further comprising:

However, it is well known in the art to release charges stored in a storage capacitor in the touch drive circuit before the touch drive circuit charges the plurality of touch electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kao, Geaghan, Kwon and Wu by releasing charges stored in a storage capacitor in the touch drive circuit before the touch drive circuit charges the plurality of touch electrodes because it prevents errors in touch/pen detection in occurring since any leftover charge from previous results will gone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 10, 2022